DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 1-20 are pending.

Priority
3.	No foreign priority has been claimed by Applicant.

Drawings
4.	Applicant’s Drawings filed on April 17, 2020 are acceptable.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 8,515,835.
Wu discloses, e.g. Figs. 22 and related text, a system, e.g. 30, comprising: a computer, comprising a processor and memory, e.g. Figs. 2, 4, the computer configured 
Wu does not specifically disclose the terms a target performance of the item-location at the lower location level; when the inventory performance values of the item-location at the lower location level exceeds the target, nor a Poisson distribution, nor binomial.
However, these terms, as disclosed by Applicant, do not appear to obviate nor define over the disclosure of Wu, as each appears to be a known entity within the multi-echelon supply chain network art, and it is deemed obvious for Wu to incorporate/possess such.  Similarly, the other terms used from claims 2-20, e.g. back orders, loss orders, appear inherently contained in the disclosure of Wu.  Thus, to have substituted these terms in place of the terms used by Wu would have been obvious to one of ordinary skill in the art.  The motivation for having done such would be to maximize the total interactions of the system of Wu in order to track various conditions of products placed or removed from the shelving in order to keep track of inventory.

7.	Further pertinent references of interest are noted on the attached PTO-892.

8.	Applicant’s Information Disclosure Statement (IDS) submitted April 23, 2020 has been reviewed.  Note the attached IDS.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is
571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789